Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/10/2021, with respect to newly amended claims 1, 13 and 22-23 have been fully considered. 
5.	Applicant's arguments regarding the rejections of claims 1, 13 and 22-23 under 35 USC § 102 are not persuasive. Upon further consideration, a new ground(s) of rejection is made in view of Mikami (US 20050275583 A1) necessitated by Applicant's amendment of claims 1, 13 and 22-23.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-6, 9, 13-15, 18, and 22-23 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1)/103 as being anticipated/obvious by/over Mikami (US 20050275583 A1)
As per Claim 1, 13, 22, 23 Mikami teaches a method comprising: 
Transmitting(claim 6), via a transmitter(30), a signal, wherein the signal is encoded with digital information(PN code);[0011](and fig. 3a delay code is digital and according to [0030] delay code is copy of the PN code) 
Receiving(claim 6), via a receiver(40), an echo based on the transmitted signal(claim 6), wherein the echo includes the encoded digital information(claim 6);
splitting the echo(fig. 1 reception from 40 split into I and Q components ) into an in-phase (I) component and a quadrature (Q) component;(fig. 1)
decoding(70 correlator decodes the spectrum in I and Q by correlating it to the delay code to identify the proper sequence) the echo in each of the I component and the Q component to obtain a data sequence including digital information;[0053,-0056]
determining, via a processor, a time of flight of the signal based on the decoded digital information as decoded;[0057](delay amount is obtained from the correlation 
performing, via the processor, an action based on the determined time of flight.[0060](the delay amount is supplied to distance and speed calculator.)
processor is the (fig. 8)
Mikami does not explicitly say that delay amount is TOF, but teaches that it is the delay corresponding to distance[0059], and that means that the delay amount if not time of flight then at least ½ * time of flight , and therefore obtaining the time of flight is obvious outcome of the invention. But in reality the delay amount should be the time of flight as the delay amount represents the time difference between transmitted and received wave. Hence even if not explicit it is at least obvious that time of flight parameter will be calculated. 

As per Claim 2, Mikami teaches the method of claim 1, wherein the decoding comprises: 
obtaining I and Q baseband signals by down-converting each of the I component and the Q component; [0029]
and obtaining an I component received data sequence and a Q component received data sequence, one or both of which include the decoded digital information, by digitizing the I and Q baseband signals. (fig. 1 I, Q goes to Correlation calculator).

As per Claim 3, Mikami teaches the method of claim 2, wherein the determining further comprises: 
identifying at least one data subset of interest by comparing the I and Q received data sequences with a correlation window. [0043](sliding range )

As per Claim 4, Mikami teaches the method of claim 2, eliminating, adding or changing [0059] (“If no mean values exceed the threshold, the process returns to S30, and correlation detection is resumed”, which means that new set of the I and Q sequences are input into the matching filter.) of the I and Q received data sequences by comparing the I and Q received data sequences with a mask.

As per Claim 5, 14 Mikami teaches the method of claim 1, wherein the digital information comprises digital data (fig. 3a).

As per Claim 6, 15 Mikami teaches the method of claim 1, wherein the receiver includes an antenna (40).
As per Claim 9, 18 Mikami teaches the method of claim 1, wherein the action is determining a distance to a target object based on the determined time of flight [0060]
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikami (US 20050275583 A1) and further in view of Wolcott (US 3778160).

As per Claim 7, Mikami teaches the method of claim 1, but does not teach that the receiver includes a photo detector.
Wolcott teaches that the receiver includes a photo detector (Col. 2, Lines 66-67).
   At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mikami with the photo detector of Wolcott in light of the conventionality of photo detectors for detecting reflected information for such as taught by Wolcot, and since applying a known technique to a known device ready for improvement yields predictable results and supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.

As per Claim 16, Mikami teaches the system of claim 13, but does not teach that the receiver includes a photo detector.
   However, Wolcott teaches that the receiver includes a photo detector (Col. 2, Lines 66-67).
   At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mikami with the photo detector of Wolcott in light of the conventionality of photo detectors for detecting reflected information for such as taught by Wolcot, and since applying a known technique to a known device ready for improvement yields predictable results and supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.

Claims 8, 12 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikami (US 20050275583 A1) and further in view of Pedersen (US 3019430).

As per Claim 8, Mikami teaches the method of claim 1, but does not teach that the receiver includes a sonar receiver.
  However, Pedersen teaches that the receiver includes a sonar receiver (Col. 13, Lines 72-75).
  At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mikami with the sonar receiver of Pedersen in light of the conventionality of sonar receivers for detecting reflected information for such as taught by Pedersen, and since applying a known technique to a known device ready for improvement yields predictable results and supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.

As per Claim 12, Mikami/Pedersen teaches the method of claim 8, wherein the transmitter, receiver, and processor are each part of or are located within a communications device (Fig. 4, device 10 includes transmitter 27, receiver 32 and processor 44).

As per Claim 17, Mikami teaches the system of claim 13, but does not teach that the receiver includes a sonar receiver.
However, Pedersen teaches that the receiver includes a sonar receiver (Col. 13, Lines 72-75).
  At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mikami with the sonar receiver of Pedersen in light of the conventionality of sonar receivers for detecting reflected information for such as taught by Pedersen, and since applying a known technique to a known device ready for improvement yields predictable results and supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.

Claims 10 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikami (US 20050275583 A1) and further in view of Harwood (US 20090079618).

As per Claim 10, Mikami teaches the method of claim 1, but does not teach that the action is at least one of compensating, augmenting, calibrating, and correcting a sensor based on the determined time of flight.
Harwood teaches that the action is at least one of compensating, augmenting, calibrating, and correcting a sensor based on the determined time of flight (Par. 0032).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mikami with the property of Harwood’s teachings to correct errors in system clock (Harwood: Par. 0032).

As per Claim 19, Mikami teaches the system of claim 13, but does not teach that the action is at least one of compensating, augmenting, verifying, calibrating, and correcting a sensor based on the determined time of flight.
However, Harwood teaches that the action is at least one of compensating, augmenting, calibrating, and correcting a sensor based on the determined time of flight (Par. 0032).
At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mikami with the property of Harwood’s teachings to correct errors in system clock (Harwood: Par. 0032).


Claims 11 and 20-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikami (US 20050275583 A1) and further in view of Dilz (US 20060287117).

As per Claim 11, Mikami teaches the method of claim 1, but does not teach that the transmitter, receiver, and processor are each powered by a battery.
 However, Dilz teaches that the transmitter, receiver, and processor are each powered by a battery (Par. 0026).
     At the time of the invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Mikami with the battery of Dilz in light of the conventionality of using batteries to operate transmitters/receivers and processors for such as taught by Dilz, and since applying a known technique to a known device ready for improvement yields predictable results and supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.

As per Claim 20, Mikami teaches the system of claim 13, but does not teach that the transmitter, receiver, and processor are each powered by a battery.
However, Dilz teaches that the transmitter, receiver, and processor are each powered by a battery (Par. 0026).
Mikami with the battery of Dilz in light of the conventionality of using batteries to operate transmitters/receivers and processors for such as taught by Dilz, and since applying a known technique to a known device ready for improvement yields predictable results and supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.

As per Claim 21, Mikami/Dilz teaches the method of claim 20, wherein the transmitter, receiver, and processor are each part of or are located within a communications device (Fig. 4, device 10 includes transmitter 27, receiver 32 and processor 44).


Conclusion
           THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELENA SERAYDARYAN/
Examiner, Art Unit 3648

/Thomas M Hammond III/Primary Examiner, Art Unit 3648